[Cite as State v. Tanner, 2020-Ohio-5413.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2020-CA-9
                                                   :
 v.                                                :   Trial Court Case No. 2019-CR-117
                                                   :
 D’AVAUGHNTAE DA’QUAN TANNER                       :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 25th day of November, 2020.

                                              ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

JAMES A. ANZELMO, Atty. Reg. No. 0068229, 446 Howland Drive, Gahanna, Ohio
43230
      Attorney for Defendant-Appellant

                                             .............




DONOVAN, J.
                                                                                           -2-


       {¶ 1} D’Avaughntae Da’Quan Tanner appeals from a judgment of the Clark

County Court of Common Pleas, which convicted him on his guilty plea of one count of

obstructing official business, in violation of R.C. 2921.31, a felony of the fifth degree. The

trial court imposed a 12-month prison sentence. We affirm the judgment of the trial court.

       {¶ 2} Tanner was charged by a bill of information on February 25, 2019, and he

entered a guilty plea on April 10, 2019.         At the plea hearing, the parties jointly

recommend that the court not violate Tanner’s post-release control at that time; the plea

agreement also called for a presentence investigation (PSI) to be conducted before

sentencing and that Case. No. 2018-CR-711 be dismissed. Tanner waived his right to a

grand jury and 24-hour service of an indictment. The prosecutor then read the following

facts into the record: On October 5, 2018, officers of the German Township Police

Department observed Tanner operating a vehicle and learned that Tanner’s license was

suspended. When officers initiated a traffic stop with lights and siren, Tanner failed to

stop and continued at a speed above the posted limit, “raising the risk of physical harm *

* * and with the effort to delay the officers in making that arrest.” The trial court found

Tanner guilty, and sentencing was set for May 2, 2019.

       {¶ 3} On May 1, 2019, Tanner’s attorney filed a motion to continue, noting that

Tanner was getting a mental health assessment and would like to have the results of the

assessment made a part of the PSI. The court granted the motion and rescheduled

sentencing for May 15, 2019. The record reflects that Tanner failed to appear on May

15, and a capias was issued for Tanner’s arrest on June 7, 2019.

       {¶ 4} Sentencing occurred on January 17, 2020. At sentencing, the prosecutor

pointed out that, according to the PSI, Tanner had a prior felony conviction for a robbery
                                                                                       -3-


for which he had been sentenced to five years and then placed on community control,

and that in June 2017 Tanner had violated the terms of his community control and a nine-

month sentence was imposed.         The prosecutor also noted prior convictions for

obstructing official business, driving under suspension, and theft in which Tanner had

failed to comply with the terms of probation or to pay fines and costs. Based on this

history and the fact that Tanner had not appeared for sentencing in this case, the State

asked to court to find that Tanner was “not amenable to community control sanctions and

[to] impose a prison sentence of at least nine months.”

      {¶ 5} The trial court noted that Tanner had failed to appear for sentencing and that

a mental health assessment for which he been granted a continuance had never been

made part of the record. The Court also made the following findings:

             As to whether or not the offense is more serious or less serious, I

      find no factors indicating that it is more serious than that normally

      constituting this offense. There was no - - defendant did not cause or

      appear to expect to cause physical harm to persons or property.

             As to recidivism, [Tanner] was under release pursuant to [R.C.]

      2967.28 [and was on post-release control when this offense was

      committed].

             Prior adjudications of delinquency, was not rehabilitated to a

      satisfactory degree after prior adjudications of delinquency. [Tanner] has

      a history of criminal convictions. It appears in most of those cases there

      was attempts to help the defendant. I see anger management and mental

      health assessment required in 2015 and again in 2017 out of Dayton, Ohio;
                                                                                       -4-


      but the defendant has not responded favorably to sanctions previously

      imposed.

             I find no genuine remorse for the offense.       There is no military

      service record to consider. The defendant did score low on the Ohio Risk

      Assessment Survey.

             The Court also now considers the fact that the defendant failed to

      appear for [the] disposition eight months ago, which would indicate to the

      Court that [the defendant is] not amendable to available community control

      sanctions.

             The Court there[fore] finds that a prison term is consistent with the

      purposes and principles of the Revised Code to punish the defendant and

      protect the community.

             The defendant’s not amenable to available community control

      sanctions.    A sentence of imprisonment is commensurate with the

      seriousness of [the] conduct and impact on the victim, which in this case is

      the community, and does not place an unnecessary burden on state

      governmental resources.

      {¶ 6} The court’s January 21, 2020 judgment entry of conviction imposed the 12-

month sentence and stated that post release control was “optional for a period of up to

three years.” Tanner filed a motion to stay the sentence, which the trial court overruled.

Tanner also filed a motion to stay in this Court, which the State opposed; we overruled

the motion on September 4, 2020.

      {¶ 7} Tanner asserts two assignments of error on appeal. The first assignment of
                                                                                            -5-


error is as follows:

              THE TRIAL COURT UNLAWFULLY ORDERED D’AVAUGHNTAE

       TANNER TO SERVE A PRISON SENTENCE, INSTEAD OF COMMUNITY

       CONTROL, IN VIOLATION OF HER RIGHTS TO DUE PROCESS,

       GUARANTEED         BY    SECTION       10,   ARTICLE      I   OF    THE    OHIO

       CONSTITUTION AND FIFTH AND FOURTEENTH AMENDMENTS TO

       THE UNITED STATES CONSTITUTION.

       {¶ 8} This Court has noted:

              The established standard of review for felony sentences is codified

       in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-

       1002, 59 N.E.3d 1231, ¶ 8-9. The statute empowers an appellate court to

       vacate or modify a sentence only if it clearly and convincingly finds that the

       record does not support the sentence or that the sentence is contrary to

       law. Id. See also State v. Mayberry, 2d Dist. Montgomery No. 27530,

       2018-Ohio-2220, ¶ 41. This standard is highly deferential.              State v.

       Tepfenhart, 2d Dist. Clark No. 2018-CA-81, 2019-Ohio-651, ¶ 15.

State v. Clem, 2d Dist. Clark No. 2019-CA-61, 2020-Ohio-690, ¶ 7.

       {¶ 9} R.C. 2929.13(B)(1)(a) provides:

              Except as provided in division (B)(1)(b) of this section, if an offender

       is convicted of or pleads guilty to a felony of the fourth or fifth degree that is

       not an offense of violence or that is a qualifying assault offense, the court

       shall sentence the offender to a community control sanction or combination

       of community control sanctions if all of the following apply:
                                                                                          -6-


             (i) The offender previously has not been convicted of or pleaded

      guilty to a felony offense.

             (ii) The most serious charge against the offender at the time of

      sentencing is a felony of the fourth or fifth degree.

             (iii) If the court made a request of the department of rehabilitation and

      correction pursuant to division (B)(1)(c) of this section, the department,

      within the forty-five-day period specified in that division, provided the court

      with the names of, contact information for, and program details of one or

      more community control sanctions of at least one year's duration that are

      available for persons sentenced by the court.

             (iv) The offender previously has not been convicted of or pleaded

      guilty to a misdemeanor offense of violence that the offender committed

      within two years prior to the offense for which sentence is being imposed.

      {¶ 10} “This mandate notwithstanding, R.C. 2929.13(B)(1)(b) affords a trial court

discretion to impose a prison term upon a defendant who otherwise would fit within the

scope of division (B)(1)(a) if one or more of the enumerated factors apply.” Clem at ¶ 9.

R.C. 2929(B)(1)(b) provides:

             The court has discretion to impose a prison term upon an offender

      who is convicted of or pleads guilty to a felony of the fourth or fifth degree

      that is not an offense of violence or that is a qualifying assault offense if any

      of the following apply:

             ***

             (ix) The offender at the time of the offense was serving, or the
                                                                                           -7-


      offender previously had served, a prison term.

             (x) The offender committed the offense while under a community

      control sanction, while on probation, or while released from custody on a

      bond or personal recognizance.

      {¶ 11} We conclude that Tanner has not demonstrated that the record clearly and

convincingly does not support the sentence imposed by the trial court. Tanner had been

previously sentenced to prison and had committed obstructing official business while on

post-release control, and Tanner’s sentence was within the statutory range for a felony of

the fifth degree. R.C. 2929.14(A)(5). Tanner’s first assignment of error is overruled.

      {¶ 12} Tanner’s second assignment of error is as follows:

             THE TRIAL COURT UNLAWFULLY ORDERED D’AVAUGHNTAE

      TANNER TO SERVE A SENTENCE IN AN INSTITUTION FOR MALE

      PRISONERS, INSTEAD OF FOR FEMALE PRISONERS, IN VIOLATION

      OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH

      AMENDMENT TO THE UNITED STATES CONSTITUTION.

      {¶ 13} As this Court has previously noted:

             The Equal Protection Clause of the Fourteenth Amendment to the

      United States Constitution provides that “no State shall * * * deny to any

      person within its jurisdiction the equal protection of the laws.” Section 2,

      Article I of the Ohio Constitution states: “All political power is inherent in the

      people. Government is instituted for their equal protection and benefit, and

      they have the right to alter, reform, or abolish the same, whenever they may

      deem it necessary; and no special privileges or immunities shall ever be
                                                                                            -8-


      granted, that may not be altered, revoked, or repealed by the General

      Assembly.”     Although worded differently, “[t]he limitations placed upon

      governmental action by the Equal Protection Clauses of the Ohio and

      United States constitutions are essentially identical.” Beatty v. Akron City

      Hosp. (1981), 67 Ohio St.2d 483, 491, 21 O.O.3d 302, 424 N.E.2d 586.

             As a general rule, “ ‘[a] person bringing an action under the Equal

      Protection Clause must show intentional discrimination against him

      because of his membership in a particular class, not merely that he was

      treated unfairly as an individual.’ ” Hill v. Croft, Franklin App. No. 05AP–

      424, 2005-Ohio-6885, at ¶ 16, quoting Huebschen v. Dept. of Health &

      Social Servs. (C.A.7, 1983), 716 F.2d 1167, 1171. “A ‘class of one,’

      however, may appropriately maintain an equal protection claim where the

      plaintiff alleges both that the state treated the plaintiff differently from others

      similarly situated and that no rational basis exists for such difference in

      treatment.”   Meyers v. Columbus Civ. Serv. Comm., Franklin App. No.

      07AP–958, 2008-Ohio-3521, at ¶ 18. In an equal-protection claim,

      government actions that affect suspect classifications or fundamental

      interests are subject to strict scrutiny by the courts. Eppley v. Tri-Valley

      Local School Dist. Bd. of Edn., 122 Ohio St.3d 56, 2009-Ohio-1970, 908

      N.E.2d 401, ¶ 14.         In the absence of a suspect classification or

      fundamental interest, the state action is subject to a rational-basis test. Id.

State v. Turner, 192 Ohio App.3d 323, 2011-Ohio-393, 949 N.E.2d 57, ¶ 24-25 (2d Dist.).

      {¶ 14} We note that, near the conclusion of Tanner’s sentencing hearing, the trial
                                                                                      -9-


court indicated that Tanner was “to be conveyed to the Ohio Department of Rehabilitation

and Corrections, care of the Marysville Reformatory for Women in Marysville, Ohio.”

After the court ordered Tanner to pay court costs and conducted other business related

to the case, the proceedings were recessed at 9:34 a.m. The record then reflects that

Tanner’s case was recalled at 11:22 a.m. the same day. At that time, the court indicated

as follows:

       The Court is recalling Case No. 19-CR-0117, the State of Ohio versus

       D’Avaughntae Tanner.

       One matter is a correction. I made out the wrong institution the defendant

       was supposed to be transferred to.        The correct institution is Orient

       Correctional Facility in Orient, Ohio1.

       {¶ 15} The court then advised Tanner of the right to appeal.      Tanner did not

respond when asked by the court to acknowledge an understanding of those appellate

rights, but counsel for Tanner stated, “He does, Judge.” The court asked the record to

reflect Tanner’s refusal to respond.

       {¶ 16} Tanner directs our attention to Doe v. Massachusetts Dept. of Corr., D.

Mass. No. 17-1225-RGS, 2018 WL 2994403 (June 14, 2018).                 Doe involved a

transgender woman housed in a male prison overseen by the Massachusetts Department

of Correction (“MDOC”). Doe filed a complaint against MDOC and several of its officials,

alleging that she had been discriminated against in violation of the Americans with

Disabilities Act of 1990 and the Rehabilitation Act of 1973 by her placement in a male


1
  The court’s judgment entry of conviction, through which it speaks, stated that Tanner
was “ORDERED conveyed to the Ohio Department of Rehabilitation and Correction, c/o
the Orient Facility, Orient, Ohio.”
                                                                                         -10-


prison. Id. at *1. The complaint further alleged that MDOC had failed to make reasonable

accommodations of her Gender Dysphoria disability and alleged violations of the Equal

Protection and Due Process Clauses of the Fourteenth Amendment and violations of the

Federal Civil Rights Act.    Id.   Insofar as Doe sought relief against MDOC and the

officials who supervised her, we conclude that the case is inapplicable to Tanner’s appeal.

       {¶ 17} Significantly, R.C. 5120.01 delegates authority to the Ohio Department of

Rehabilitation and Correction (“ODRC”) to assign inmates to particular institutions,

including by sex.      See ODRC Policy No. 79-ISA-05, Lesbian, Gay, Bisexual,

Transgender, Intersex (LGBTI) Policy, (Eff. July 13, 2015). We further note that Tanner

was identified as male in both the presentence investigation report and in the police report

attached thereto. There is nothing in the record from which we can discern that Tanner

is in the wrong institution based upon gender. Moreover, neither Tanner nor his counsel

objected to Tanner’s assignment to a male facility at sentencing.         Accordingly, we

presume the regularity of the proceedings below. Tanner’s second assignment of error

is overruled.

       {¶ 18} The judgment of the trial court is affirmed.

                                      ............

FROELICH, J. and HALL, J., concur.

Copies sent to:

John M. Lintz
James A. Anzelmo
Hon. Richard J. O’Neill